Order of the County Court of Kings county modified by allowing and settling the receiver’s accounts as filed, and directing that the balance in the receiver’s hands, after payment of his legal fees and charges, and attorney’s fees, as provided in the order, be paid to the plaintiff in this action as assignee of Purdy Construction Company; and as so modified order affirmed, with ten dollars costs and disbursements to the appellants. No opinion. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.